Beck, J.
I. The facts upon which the case was decided by the court below are not in dispute, and are as follows: October 19, 1883, plaintiff left with defendant for collection a certificate of deposit for $12,300, given by bankers in Jacksonville, Illinois. The defendant executed a receipt for the certificate in the following form and language:
Wavbrly, Iowa, October 19, 1883.
“ Eeceived of O. 0. Ide the following certificate of deposit for collection when due:
*59Date. Maker’s Name. Amount. Int. When Due.
June 18, ’83. M. P. Ayers & Co. $12,300. 3. Dec. 18, ’8
-Twelve thousand and three hundred doll.
L. L. Lush, Cash.”
On the day of its receipt, the defendant, in the usual course of business, sent the certificate for collection to its correspondent at Chicago, a solvent national bank, which immediately collected it. The receipt recites that the certificate is to be collected when due. Ve understand the abstract to show that the certificate was payable upon demand. The plaintiff gave no instructions as to the time of its collection, and received no information from defendant as to the usual course of business in making collections of the character of this one. The defendant sent with the certificate instructions to collect it when it became due. The defendant’s correspondent collected the face of the certificate, ■which was remitted to defendant and paid to plaintiff. This action is brought to recover interest on the certificate, at the rate named therein, for six mouths.
II. Ve think the judgment of the district court may be supported, on the ground that the certificate was collected pursuant to the very terms of the receipt, which declares it shall be collected when due. It was payable upon demand, and was in fact due when it was received by defendant. There was nothing in the receipt obligating defendant to hold it until the expiration of six months from its date when it would draw interest, and plaintiff gave no instructions to that effect. The statement in the receipt that the certificate became due December 18, 1883, is not correct, which we will presume was well known to both parties. This statement does not preclude the defendant from showing the fact of the maturity of the certificate at the time. In the absence of any instructions to or agreement by defendant requiring it to *60hold the paper, the presumption arises that it was the purpose of the plaintiff to press its immediate collection. Had his intention been otherwise, he would not have put it in course of collection two months before the day interest would accrue thereon, when, as he now claims, he intended to present it for payment after that time. We conclude that defendant is not liable in this action, for the reason that neither its negligence nor violation of agreement or instructions has been established. The correspondent was not guilty of negligence nor violation of instructions, for the collection was made in accord with the directions given by defendant which accompanied the certificate. The rule of Guelich v. Nat. State Bank of Burlington, 56 Iowa, 434, is not applicable to the case.
It is our opinion that the judgment of the district court ought to be Affirmed.